DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3, 5-7, 9-11, and 13-22 are pending.
Claims 4, 8, and 12 are cancelled.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in view of new ground(s) of rejection. See discussion below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pulliam et. al. (US 9782122 B1, Feb. 4, 2015) (hereinafter “Pulliam”) in view of Amano et. al. (US 20120010477 A1, January 12, 2012) (hereinafter “Amano”).
Regarding claims 1, 11, and 22, Pulliam teaches a wearable device (and a method of use) for monitoring and treatment of a medical condition, comprising a device housing and means (920, Fig. 3) for securing the housing to a user; a sensor (e.g., 915, Fig. 9) component; a user interface disposed on a primary face of the device housing; a software component operatively coupled to the sensor component and configured to display data upon the user interface (e.g., 35:35-36:27); a communication component operatively coupled to the software component; and a treatment component (925, Fig. 5) operatively coupled to the software component, configured to deliver medication to the user.  See, e.g., 48:53-49:33; 50:29-51:3 and Fig. 9.
Pulliam teaches measurement of various physiological parameters, such as blood oxygen concentration.  See, e.g., 23:50-24:40.  Pulliam also teaches calibration of sensors.  See, e.g., 25:65-9.
However, Pulliam does not teach monitoring at least one of radial artery temperature and/or biomarkers in interstitial fluid.  
Amano teaches monitoring radial artery temperature.  See, e.g., [0511] (“Reviewing the above experiment result from a medical point of view, it can be considered that since an artery such as a radial artery is a path transferring a heat source such as blood, temperature of the epidermis in such a portion on the artery is sufficiently closer to the deep-portion temperature compared to the peripheral portion. In addition, since a beat with a fast time response is observed according to blood output from a heart in the portion on the radial artery, a portion generating the beat is searched for and temperature of the portion is measured, such that a body temperature sufficiently closer to the deep-portion temperature can be obtained.”); [0515] (“Thus, when the body temperature is measured at a distal portion such as a radial artery, it is expected that body temperature close to the deep-portion temperature can be accurately measured even when the distal portion is wet as it may be in ordinary life, and not in an exceptional state such as the distal portion always being exposed to water.”); [0517] (“In the present embodiment, in order to measure the body temperature sufficiently close to the deep-portion temperature of the living body, the pulse wave sensor 24 and the temperature sensor 25 of the above-described light guide unit 6 are arranged on a surface on the radial artery of the living body, and temperature detected from the portion of the living body is defined as the body temperature.);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Amano with the invention of Pulliam in order to more precisely measure body temperature, thereby improving the monitoring and treatment of physiological conditions of the user.    	
Pulliam also does not disclose that the treatment component is disposed within the device housing or securing means.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Pulliam such that the treatment component is disposed within the device housing or securing means in order to provide a more integrated system.  Note that Pulliam teaches that “the drug delivery device 925 may be external and can be worn or attached to the subject by any device or methods known to those of skill in the art.”  See 50:50-53.  And what is known in the art is that externally attached devices are enclosed in protective housings.  
Regarding claims 2 and 3, Pulliam teaches a wearable device for monitoring and treatment of a medical condition, wherein the device is a digital-electronic wrist watch, and wherein the wristwatch is a smartwatch (e.g., 920, Fig. 9). 
Regarding claims 5-7, Pulliam teaches a wearable device for monitoring and treatment of a medical condition, wherein the user interface is a graphical user interface (GUI) (as recited in claim 5); wherein the user interface is configured to accept user input (as recited in claim 6); wherein the user interface is configured to display data collected by the sensor component, communicated data, treatment recommendation, administered medication, and instructions (as recited in claim 7).  See, e.g., 47:37-51; 48:20-54 and Fig. 3B, 6.
Regarding claim 9, Pulliam teaches a wearable device for monitoring and treatment of a medical condition, wherein the communications component comprises at least one of wired internet connection, WiFi internet capability, Bluetooth capability, cellular capability.  See, e.g., 19:1-7; 48:66-49:22
Regarding claim 10, as discussed above, Pulliam teaches a wearable device for monitoring and treatment of a medical condition, wherein the treatment component comprises at least one of drug delivery, treatment recommendation, and treatment instruction. 
Regarding claims 13 and 14, Pulliam teaches a method for monitoring and treatment of a medical condition, wherein assessing date comprises comparing the data to known standards and/or previously collected user data (as recited in claim 13); wherein determining treatment for the medical condition comprises at least one of software analysis of the assessed data, communication with remote databases or skilled providers, and user self-determination (as recited in claim 14).  See, e.g., 27:34-40; 34:34-643; 46:50-54.
Regarding claim 15, as discussed above, Pulliam teaches a method for monitoring and treatment of a medical condition, wherein treating the medical condition comprises at least one of drug delivery to the user from a container disposed on the wearable device or directly or electronically linked to the wearable device, displaying a treatment recommendation, and alerting a skilled provider. 
Regarding claims 16-21, Pulliam teaches a wearable device (and a method of use) for monitoring and treatment of a medical condition, wherein the medical condition is pain.  See Abstract.  Pulliam also teaches that “[i]n addition to chronic pain, it is an object of the present invention that the method, system or device will have implications for other monitoring disorders (e.g., depression) that affect behavioral patterns and rely on subjective patient self-assessment.”  See 2:60-64.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device and method taught by Pulliam for monitoring and treatment of hypertension (as recited in claim 16); wherein monitoring the biological condition comprises measuring blood pressure (as recited in claim 17); wherein treating the medical condition comprises administering an anti-hypertensive drug disposed within a container on the wearable device or connected directly or electronically to the wearable device (as recited in claim 18); for monitoring and treatment of opiate overdose (as recited in claim 19); wherein monitoring the biological condition comprises at least one of detecting miosis, monitoring oxygen saturation, and monitoring respiratory rate (as recited in claim 20); wherein treating the medical condition comprises administering an opiate antagonist drug disposed within a container on the wearable device (as recited in claim 21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT LUAN/Primary Examiner, Art Unit 3792